Citation Nr: 1642874	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  14-34 560A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

1.  Entitlement to a rating in excess of 10 percent for residuals of a traumatic brain injury (TBI) with posttraumatic headaches.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected residuals of a TBI with posttraumatic headaches, to include on an extraschedular basis pursuant 38 C.F.R. § 4.16(b).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran had active service from January 1988 to July 1990.

This case comes before the Board of Veterans' Appeals (Board) on appeal of an October 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.

In November 2015, the Board denied entitlement to a rating in excess of 10 percent for residuals of a TBI with posttraumatic headaches.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court) and, in a May 2016 order, the Court vacated and remanded the November 2015 decision, pursuant to the request of representatives of VA and the Veteran detailed in an April 2016 Joint Motion for Partial Remand.  The matter again is before the Board.

In the November 2015 decision, the Board also remanded a number of other for further development.  It does not appear as though that development has been completed, and the issues have not been recertified to the Board.  As such, no further consideration of these issues will be rendered herein, but the agency of original jurisdiction (AOJ) is hereby reminded that the November 2015 Remand Order still stands, and that development must be completed.

In October 2016, the Veteran's attorney submitted additional evidence in support of his claim, along with a waiver of AOJ consideration.  38 C.F.R. § 20.1304 (2015).

Pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a TDIU is part of an initial rating claim when such is expressly raised by the veteran or reasonably raised by the record.  In an affidavit received in October 2016 the Veteran indicated that he had to leave his previous employer due to his service-connected residuals of a TBI with posttraumatic headaches.  Additionally, in an October 2016 statement, a private neuropsychologist indicated that he was unable to work due to his service-connected residuals of a TBI with posttraumatic headaches.  Therefore, the Board has jurisdiction over this issue as part and parcel of his higher rating claim and has listed such on the title page.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

The April 2016 Joint Motion for Partial Remand indicated that the Board's November 2015 decision failed to provide adequate reasons and bases for its decision.  Specifically, the parties agrees that the decision was unclear as to whether the ameliorative effects of the Veteran's headache medicine were taken into account when assessing the nature and severity of the disability.  See Jones v. Shinseki, 26 Vet. App. 56, 63 (2013) (holding that the ameliorative effects of medication cannot be taken into effect unless specifically contemplated by the applicable diagnostic code).  The parties also agreed that the July 2013 and September 2014 VA examination reports did not adequately explain whether the Veteran's symptomatology was affected by the use of his medication.

In October 2016, the Veteran's attorney submitted a private examination completed by a neuropsychologist that addressed the nature and severity of his service-connected residuals of a TBI with posttraumatic headaches.  Significantly, the neuropsychologist noted that his headaches resulted in very frequent completely prostrating and prolonged attacks productive of severe economic inadaptability.  However, the neuropsychologist also noted that she could not fully address the Veteran's cognitive ability and/or any memory impairment because they had not been fully assessed.

While the October 2016 private examination indicated a worsening in the Veteran's  service-connected residuals of a TBI with posttraumatic headaches, the Board finds that a new examination is necessary to address all aspects of the Veteran's service-connected disability, including any cognitive or memory impairment.  See Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  In addition, consistent with the terms of the Joint Motion for Partial Remand, the examiner should take into consideration the ameliorating effects of the Veteran's headache medication.

Also, as noted in the Introduction, a claim of entitlement to a TDIU due to the Veteran's residuals of a TBI with posttraumatic headaches has been raised by the record.  In an affidavit received in October 2016, he indicated that he stopped working in June 2014 due to his headaches.  In the October 2016 private examination, the neuropsychologist concluded that the functional effects of the Veteran's disability would prevent him from working.  Thus, the issue of entitlement to a TDIU has been raised in connection with his increased rating claim.  See Rice v. Shinseki, supra.

To date, the Veteran has not been provided with the Veterans Claims Assistance Act (VCAA) notice requirements for a TDIU claim.  Therefore, on remand, the AOJ should send the Veteran proper notice, afford him the opportunity to file a formal claim for TDIU, and then adjudicate this matter in the first instance to avoid any prejudice to him.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Send the Veteran the proper VCAA notice that advises him about what is needed to substantiate a claim for a TDIU.  In addition, ask that he complete a VA Form 21-8940, Veteran's Application for Increased Compensation Based on Unemployability.

2.  Schedule the Veteran for an appropriate VA examination to determine the nature and extent of any current manifestations of his service-connected residuals of a TBI with posttraumatic headaches.  All indicated evaluations, studies, and tests deemed necessary should be accomplished and all findings reported in detail. 

The examiner should address the severity of the Veteran's service-connected residuals of a TBI with posttraumatic headaches consistent with the criteria for evaluating residuals of TBI under Code 8045 and headaches under Code 8100.  The examiner should specifically identify all symptoms and impairment associated with the Veteran's headaches, noting their frequency and severity; whether or not they are prostrating and/or incapacitating, the treatment they require, and their impact on occupational and every day functioning.  The examiner's opinion must address the nature and severity of the Veteran's residuals of a TBI with posttraumatic headaches without consideration of the ameliorative effects of the medications he takes to treat his disability.

The examiner should explain the rationale for all opinions in detail, citing to supporting factual data, as indicated.

3.  After completing the above actions, and any other development deemed necessary, readjudicate the Veteran's claim for an increased rating, and adjudicate the claim for a TDIU.  If a complete grant of all benefits requested is not awarded, a supplemental statement of the case must be provided to the Veteran and his representative.  After the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Bethany L. Buck
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




